Case: 3:18-cv-00278-TMR-SLO Doc #: 46 Filed: 11/10/20 Page: 1 of 2 PAGEID #: 519




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


WCR, INCORPORATED,                         :
                                           :     Case No. 3:18-cv-00278
           Plaintiff,                      :
                                           :     District Judge Thomas M. Rose
vs.                                        :     Magistrate Judge Sharon L. Ovington
                                           :
WESTERN CANADA PLATE                       :     DECISION AND ENTRY
EXCHANGER, LTD.                            :
                                           :
           Defendant.                      :

————————————————
WCR, INCORPORATED,       :
                         :                       Case No. 3:20-cv-00143
     Plaintiff,          :
                         :                       District Judge Thomas M. Rose
vs.                      :                       Magistrate Judge Sharon L. Ovington
                         :
WESTERN CANADA HEAT      :                       DECISION AND ENTRY
EXCHANGER, LTD., et al., :
                         :
     Defendants.         :

           The Court has reviewed the Report and Recommendations of United States

Magistrate Judge Sharon L. Ovington in 3:18cv00278 (ECF. No. 38), to whom this case

was originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have

been filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b)

has expired, hereby ADOPTS said Report and Recommendations.

           It is therefore ORDERED that:

      1.      The Report and Recommendations docketed on October 20, 2020 in WCR, Inc.
              v. Western Canada Plate Exchanger, Ltd., 3:18cv00278 (ECF No. 38) is
              ADOPTED in full;
Case: 3:18-cv-00278-TMR-SLO Doc #: 46 Filed: 11/10/20 Page: 2 of 2 PAGEID #: 520




  2.    WCR, Inc’s Motions to Consolidate in WCR, Inc. v. Western Canada Plate
        Exchanger, Ltd., 3:18cv00278 (ECF No. 38) and in WCR, Inc. v. Western
        Canada Heat Exchanger, Ltd., et al., 3:20cv00143 (ECF No. 14) are
        GRANTED; and

  3.    The Clerk of Court is directed to consolidate the above-captioned cases under
        Case No. 3:18cv00278.

                                             s/Thomas M. Rose

                                                      Thomas M. Rose
                                                 United States District Judge
